Title: John Adams to Samuel Adams, 13 May 1784
From: Adams, John
To: Adams, Samuel


        
          Dear Sir
          The Hague May 13. 1784
        
        I have received your Letters by Mr Jackson and Mr Appleton. The former I answered Some days ago.— My Son who is going to London in hopes of meeting his Mother and Sister will convey this from thence.— I shall probably be fixed here, out of the reach of that Envy, which you prophecy whose Power I never felt or dreaded untill I Saw Europe.—
        There are little Fermentations in the Courts of Europe, and Some Appearances of Jealousies between the two Imperial Courts and the House of Bourbon which Some People apprehend will disturb the publick Tranquility but I hope otherwise.
        I was received in London very politely by Governor Pownal, who talked much of visiting America. If he comes I hope he will be received with Respect. He has done good service to our Cause, by Some of his Writings.
        Let me hear from you as often as you can.
        Yours Affectionately
        
          John Adams.
        
      